McBRIDE, Judge.
Alford, jointly with his insurer and partial subrogee, sought to recover the amount of damages sustained by his automobile in a collision with Flippen’s car (insured by defendant), on the morning of September 16, 1958, and from a judgment dismissing their suit they have taken this appeal which presents only the issue whether Alford was guilty of contributory negligence.
This is one of those intersectional accidents which should never have happened *666had caution been exercised. Alford convicts himself of contributory negligence; driving on South Miro Street, he endeavored to cross Cleveland Avenue at a time when Flippen on Cleveland Avenue was just about to make entry into the intersection; the collision was inevitable. Alford says he did not observe the other car until it had reached the intersection, which can only lead us to the conclusion he did not take the trouble to look. True, he had the directional right of way in that the other car approached from his left, but this did not warrant Alford’s proceeding forward with impunity, nor relieve him from the duty of paying heed to the close proximity of a vehicle on the intersecting street.
For the reasons assigned, the judgment is affirmed.
Affirmed.
REGAN, J., absent, takes no part.